DETAILED ACTION
Claims 1-3, 6-12, 15 & 19-20 are pending as amended on 10/19/22,
claims 7-11 being withdrawn.


Response to Amendment
This non-final action is a response to the amendment filed on October 19, 2022 & RCE filed on November 14, 2022.  Claims 1 & 15 have been amended as a result of the previous action; the grounds of rejection have been redone accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "said mixture" and is amended to depend from claim 1; there is insufficient antecedent basis for this limitation in the claim as written.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 15 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitzer et al., EP 2 497 805 (machine translation attached).
Seitzer teaches a conventional process of forming a textile protective sleeve which can be wrapped around an elongate member, comprising ‘interlacing yarn’, i.e. forming a fabric wrap (10) from braids or the like, and coating an inner side (extending from one opposite free edge/end to another, and omitting an intermediate area) and “outer surface” (i.e. the exterior/the visible surface of the yarn wall material) with a conventional thermoplastic elastomer polymer blend comprising hot melt adhesive & elastomeric material (11) that can fix the wrap in place upon heat-setting with the edges of the wrap overlapped around the elongate member (throughout, e.g. abstract, [0038, 0056-0057, 0067-0069 & FIGS. 4-5]).

Claims 1-3, 6, 12, 15 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pithouse et al., US 4,803,103.
Pithouse teaches a conventional process of forming a textile protective sleeve which can be wrapped around an elongate member, comprising ‘interlacing yarn’, i.e. forming a fabric wrap (3) from braids or the like, and coating any side but preferably an inner side (either completely, or only along opposite ends, and omitting an intermediate area) as well as an “outer surface” (i.e. the exterior/the visible surface of the yarn wall material or the outside of the impregnated wrap) with a conventional thermoplastic elastomer polymer blend comprising hot melt adhesive & elastomeric material (6) that can fix the wrap in place upon heat-setting with the free edges of the wrap overlapped on the elongate member (throughout, e.g. abstract, [Col. 7, 27-37, Col. 9, 63-Col. 11, 8, Col. 15, 50-58 & FIGS. 1-5]).  The activation temperature of the adhesive corresponds to (i.e. substantially matches) an elastic recovery temperature of the sleeve fabric, taught as being preferably between 80-250 deg. C, such as most preferably around 150 deg. C [Col. 8, 15-19, Col. 11, 1-8, claim 18, etc].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seitzer et al., EP 2 497 805 (machine translation attached).
The teachings of Seitzer have been detailed above, and this reference also discusses various parameters such as heating the adhesive wrap around the elongate member at 180 degrees C [0129], and while it is unclear whether this refers to the thermoplastic adhesive component having a melt temperature between 150-250 C, it would at least have been obvious to arrive at the claimed range via routine experimentation with conventional thermoplastic adhesive components, depending on the desired end application.


Examiner also notes US 2002/0098311 as relevant to the pending claims


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed October 19, 2022 with respect to the prior art rejections of the claims have been fully considered and are drawn toward the claims as amended but are not persuasive.
Again, with regard to claim 1, while Applicants have amended the claim and argued that Seitzer does not teach the coating material extending from one “free edge” to another, Examiner notes that the edges in question have still not been defined so narrowly as to preclude this anticipation rejection (“free edges” are also not described in the original disclosure and it is unclear how the amended term is expected to further distinguish this limitation).  Where two opposing edges of Seitzer’s wrap are capable of being wrapped upon themselves to form the open ends of a tubular cavity, and the claimed coating material is present adjacent these open ends, and extending between these opposing edges, then the claim is considered to be met.  This rejection illustrates the considerable breadth of the claimed invention.  A claimed method of constructing wrap is distinct from method of using wrap, and such a wrap should be explicitly defined such that it is distinguished from that of the prior art in resultant structure, rather than in some subsequent intended use.  The claims as written still fail to distinguish themselves over conventional methods of constructing such wraps.
Further, numerous other conventional methods for wrap sheets also read on broad claim 1.  There are known wraps made wherein the entire wrap is covered with an adhesive+elastomer material, or wraps having the conventional arrangement wherein such materials appear only along opposite open ends of a deployed wrap - both such embodiments were taught by Pithouse and both also read on claim 1.  Applicant's assertion that Pithouse does not teach both hot melt adhesive+elastomer is unexplained, and not persuasive, as the limitations in question were in fact taught throughout (e.g. [Col. 9, 63-Col. 11, 5]).  Applicant's assertion that Pithouse does not teach any embodiments with “opposite edges” is also unexplained, and not persuasive, as the limitations in question were in fact taught therein (e.g. [FIG. 2, “Example”, etc]).  Pithouse in fact teaches countless obvious variations for such wraps: either wrap-around sheets with overlappable ‘free edges’ [Col. 6, 51-65 & FIG. 2] or seamless tubular sleeves [FIG. 3], either coating an entire surface area of the wrap [FIG. 5] or just the open ends of the wrap cavity [Col. 11, 5-8 & FIG. 4], either coating the entire wrap [Col. 10, 11-59] or coating an interior face [Col. 10, 60-63], whether via coating, dipping, impregnating or the like, all to form conventional wrapping materials which were well-known in the art at the time of the instant invention.  As has been shown thus far, it is decidedly not novel to coat a fabric wrap with these common adhesive materials (materials which are not named in any further detail in the instant application) – coating either in total, or on any surface, or at any of its opposing pairs of edges in the typical manners.
Likewise, with regard to claims 15 & 19, Applicant appears to argue for additional features which have also not yet been set forth explicitly in the claim language, as the cited art teaches bonding adhesive to ‘an outer surface’ and heat-setting wraps into overlapped configurations.  If Applicants believe that some particular element of their originally disclosed method of making a protective textile is novel & non-obvious, it is recommended that this be carefully set forth in the claim language in a clear & definite manner.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745